                     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Joshua Conrad, a Special Agent with Homeland Security Investigations, being duly

sworn, depose, and state as follows:

                                       INTRODUCTION

       1.      I am a Special Agent (“SA”) with the Department of Homeland Security,

Immigration and Customs Enforcement, Homeland Security Investigations (“HSI”), assigned to

the Special Agent in Charge in Philadelphia, PA, and I have been so employed since April 2016.

Prior to that, I was assigned to the Special Agent in Charge in El Paso, Texas, since October

2010. As part of my daily duties as an HSI agent, I investigate criminal violations relating to

child exploitation and child pornography including violations pertaining to the illegal

distribution, receipt, and possession of child pornography, in violation of 18 U.S.C. §§ 2251,

2252(a), and 2252A. I have had the opportunity to observe and review numerous examples of

child pornography (as defined in 18 U.S.C. § 2256) in all forms of media including computer

media. I have also participated in the execution of numerous search warrants, a number of which

involved child exploitation and/or child pornography offenses.

       2.      This affidavit is made in support of a criminal complaint charging Joseph

COHEN with: 1) Conspiracy to receive and distribute child pornography in violation of 18

U.S.C. §§ 2252A(a)(2) & 2252A(b)(1) and 2) Conspiracy to advertise child pornography in

violation of 18 U.S.C §§ 2251(d) & (e).

       3.      I am familiar with the information contained in this Affidavit based upon the

investigation I have conducted and based on my conversations with other law enforcement

officers who have engaged in numerous investigations involving child exploitation, and with

other witnesses.
       4.      Because this Affidavit is being submitted for the limited purpose of demonstrating

probable cause in support if the attached criminal complaint, I have not included each and every

fact known to me concerning this investigation. I have set forth only those facts that I believe

are necessary to establish probable cause.

                                  STATUTORY AUTHORITY

       5.      Title 18 U.S.C. § 2252A(a) and (b)(1) prohibits a person from knowingly

transporting, shipping, receiving, distributing, reproducing for distribution, possessing, or

accessing with intent to view any child pornography, as defined in Title 18 U.S.C. § 2256(8),

when such child pornography was either mailed or shipped or transported in interstate or foreign

commerce, or in or affecting interstate commerce, by any means, including by computer, or

when such child pornography was produced using materials that had traveled in interstate or

foreign commerce, and any attempts or conspiracies to do so.

       6.      Title 18 U.S.C. § 2251(d) prohibits a person from knowingly making, printing,

publishing, causing to be made, printed, or published, any notice or advertisement seeking or

offering to receive, exchange, buy, produce, display, distribute, or reproduce any visual depiction

the production of which involved the use of a minor engaging in sexually explicit conduct if that

person knows or has reason to know that the notice or advertisement will be transported using

any means or facility of interstate or foreign commerce or in or affecting interstate or foreign

commerce by any means including by computer, or such notice or advertisement is transported

using any means or facility of interstate or foreign commerce or in or affecting interstate or

foreign commerce by any means including by computer, any attempts or conspiracies to do so.
                                      PROBABLE CAUSE

                    Investigation of Network 1, Network 2, and Network 3

       7.      On or about May 31, 2017, HSI SA Joshua Conrad created the undercover online

identity, “UC1,”1 to access Protocol A2 chat rooms on the Network 13 network. Protocol A chats

are applications that facilitate communication by text. Protocol A chat rooms are mainly

designed for group communication in discussion forums, but can also be used for private, one-

on-one communications, data sharing, and file sharing.

       8.      SA Conrad, while in the Eastern District of Pennsylvania, used the UC1

undercover online identity to join and access multiple Protocol A Network 1 chat rooms, all of

which were forums in which potential targets expressed interest in engaging in sexual activities

with minors and/or trafficking in sexually explicit depictions of minors.

       9.      While SA Conrad was logged into “Chat Room 1”4 on the Network 1 server, SA

Conrad observed a user, “User 1,”5 posting links to third-party file-sharing websites. SA Conrad

accessed several of these links and confirmed that the links led to child pornography images,

including nude prepubescent girls engaged in oral, vaginal, and anal sex with adult men as well



1
  The real user name of UC1 is known to law enforcement but is being disguised in order to protect
the ongoing investigation.
2
  The real name of Protocol A is known to law enforcement but is being disguised in order to
protect the ongoing investigation.
3
  The real name of Network 1 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.
4
 The real name of Chat Room 1 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.
5
  The real user name of User 1 references the sexual exploitation of children. The real user name
is known to law enforcement but is being disguised in order to protect the ongoing investigation.
as nude prepubescent girls in various poses exposing their vaginas and anuses. SA Conrad also

observed User 1 changing chat room modes for other users, which indicated User 1 had chat

room administrative rights for Chat Room 1 on Network 1. Within Protocol A there are

numerous chat room modes that function essentially as rules for how a chat room operates. For

example, there is a chat room mode that can ban users with a particular nickname from joining a

chat room, and there is a chat room mode which makes the chat room invite-only. Other users in

Chat Room 1 could see User 1’s user name. This user name is the Protocol A user name that

User 1 designated as the name to display when that user was connected to Protocol A.

       10.     Protocol A has two tiers of administrators, a higher tier and a lower tier. The

lower tier administrator has the ability to manage and control users and issues at the chat room

level. The higher tier administrator has the ability to manage and control users and issues at the

network level. The User 1 user, whose user name is indicative of a sexual interest in children,

was a member of both moderator tiers. User 1 also had a bot—a computer program that performs

automatic, repetitive tasks—set up that automatically posted to Chat Room 1 a link to a third-

party file sharing-website once per minute. The majority of these links lead to third-party sites

displaying an image or video of prepubescent minors engaging in sexually explicit conduct,

much of which SA Conrad has downloaded and preserved for evidentiary purposes.

                             Transition from Network 1 to Network 2

       11.     Protocol A’s network administrators and moderators are charged with the task of

enforcing a particular network’s rules and, in many cases, improving the network in various

ways. In or about July 2018, several Network 1 administrators began closing Network 1 chat

rooms focused on child sexual exploitation material, including Chat Room 1 and “Chat Room
2,”6 to name a few. On or about July 26, 2018, a post was made to the website

“textuploader.com” informing users of a new private Protocol A server, known as “Network 2,”7

and how to access it. The post discussed how the new Network 2 was a private Protocol A

network offering a secure encrypted connection between a server and a web browser, the ability

to mask a user’s IP address information, and the ability to register a unique user name. The post

then provided detailed instructions on how to set up and access Network 2 using the Protocol A

client.

          12.   SA Conrad observed that, around the time the Network 1 administrators began

eliminating chat rooms dedicated to trafficking in child sexual exploitation material, the users

who most frequently posted links to child sexual exploitation material on Network 1, like User 1,

migrated from Network 1 over to the newly-created Network 2, where many of the chat rooms

dedicated to trafficking in child sexual exploitation material that had been banned on Network

1—such as Chat Room 1, Chat Room 2, and “Chat Room 3”8—had been recreated.

          13.   On September 28, 2018, SA Conrad logged onto Network 2 and was presented

with a welcome message for Network 2. The welcome message listed the “Staff Members”

associated with Network 2. One user, “User 2,”9 was listed as a “Network Admin” of Network 2,

6
  The real name of Chat Room 2 is sexually explicit and references the sexual exploitation of
children. The real name is known to law enforcement but is being disguised in order to protect the
ongoing investigation.
7
  The real name of Network 2 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.
8
  The real name of Chat Room 3 is sexually explicit and references the sexual exploitation of
children. The real name is known to law enforcement but is being disguised in order to protect the
ongoing investigation.
9
  The real user name of User 2 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.
meaning that that user would have had full network administrative privileges over that Network.

(The individual believed to be User 2 is the subject of this criminal complaint, as will be

demonstrated in greater detail below.)

       14.     On or about September 28, 2018, at approximately 17:03 hours ET, User 2 was

logged into Chat Room 1 on Network 2. While User 2 was logged in, User 1’s bot posted a link

to a third-party website which, when clicked, lead to an image of a naked prepubescent female

laying on a blue carpet exposing her vagina. This link would have been available to any user

logged onto Chat Room 1 on Network 2 at the time, including User 2. SA Conrad downloaded

this image for evidentiary purposes. While User 2 was logged in, User 1’s bot posted another

link to a third-party website which, when clicked, lead to a close-up image of a naked

prepubescent girl’s vagina and a “LS Models”10 watermark stamped in the upper-left corner of

the image. This link would have been available to any user logged onto Chat Room 1 on

Network 2 at the time, including User 2. SA Conrad downloaded this image for evidentiary

purposes.

       15.     On or about October 18, 2018, at approximately 02:15 hours ET, User 2 was

logged into Chat Room 1 on Network 2. While User 2 was logged in, User 1’s bot posted a link

to a third-party website which, when clicked, lead to an image of a naked prepubescent female

standing on a red carpet with her exposed vagina. This link would have been available to any

user logged onto Chat Room 1 on Network 2 at the time, including User 2. SA Conrad

downloaded this image for evidentiary purposes. At approximately 02:46 hours ET, while User 2

was logged in, User 1’s bot posted another link to a third-party website which, when clicked,



10
  Your affiant knows, based on his training and experience, that “LS Models” is a well-known
child pornography series.
lead to a closeup image of a naked prepubescent girl’s vagina with the “LS Models” watermark

stamped in the upper-right corner of the image. This link would have been available to any user

logged onto Chat Room 1 on Network 2 at the time, including User 2. SA Conrad downloaded

this image for evidentiary purposes.

                            Transition from Network 2 to Network 3

       16.     On or about February 19, 2019, at approximately 10:48 hours ET, in the Eastern

District of Pennsylvania, SA Conrad logged into the Network 2 server in an undercover capacity.

SA Conrad noticed that there were significantly fewer users logged in to Chat Room 1, typically

the most populated, than he had observed during prior undercover sessions. At approximately

10:55 hours ET, a post was made to Chat Room 1 by “[User 1]-afk”,11 which stated the

following, “We would like to inform everyone that [Network 2] will be closing soon for

technical reasons. We invite everyone to join us at our new server” and then listed precise

technical instructions for joining a new server named “[Network 3]”.12 SA Conrad accessed

Network 3 using the given instructions and thereafter observed a welcome screen for Network 3

that emphasized its lack of content oversight.

       17.     Around this time, SA Conrad again observed that, as with the earlier transition

from Network 1 to 2 described above, the users who most frequently posted links to child sexual

exploitation material, like User 1, had migrated from Network 2 over to the newly-created

Network 3, where many of the chat rooms that had existed on Network 2 had again been




11
   In your affiant’s training and experience, in Internet parlance, “afk” stands for “away from
keyboard.” User 1 often wrote posts that were automatically posted to the chat room, even though
he may not have been physically be in front of the computer at that time.
12
  The real name of Network 3 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.
recreated with the same names they had on Network 2. Through my investigation, your affiant

has learned the following regarding the real identities of User 1 and User 2:

                                      Identification of User 1

       18.     On August 28, 2019, HSI agents executed a federal search warrant at the

residence of Charles McCREARY located in the Southern District of Texas. At the time of the

execution of the warrant, agents encountered McCreary. McCreary admitted, in a post-Miranda

interview, that he was User 1 on Networks 1, 2, and 3 on Protocol A.

                           Identification of User 2 aka Joseph COHEN

       19.     On or about August 28, 2019, HSI agents executed five virtually simultaneous

search warrants on five individuals who had acted as either moderators or network administrators

for Network 2 and/or Network 3. During a search of the home of one of those individuals—

hereafter referred to as “User 3”13—law enforcement seized several devices containing evidence

related to child sexual exploitation offenses that had occurred on Protocol A networks. The

investigation revealed that User 3 was a network administrator for Network 2 and Network 3.

One of the devices seized from User 3’s home yielded network administrator log files for

Networks 2 and 3 that documented, among other things, chat conversations between

administrators, including User 2 and User 3, as well as other user data that would later be used to

help identify what is believed to be User 2’s real-world identity (as discussed in greater detail

below).

       20.     The investigation revealed that network administrators for Networks 2 and 3

created several chat rooms that are only accessible to the network administrators. The network



13
  The real user name of User 3 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.
administrators used these administrative chat rooms to assist them in monitoring the networks,

the various chat rooms within the networks, user data, and any requests from other network

users. “Network Admin Chat Room 1”14 is a chat room that existed on both networks that

allowed the network administrators to have group chat conversations among themselves. A

second such chat room, “Network Admin Chat Room 2,”15 is a chat room that existed on both

networks that allowed the network administrators to monitor when users joined or quit the

network or a particular chat room within it. Network Admin Chat Room 2 also kept a log of the

true IP addresses of the users logging in to the networks—that is, the IP address that

corresponded to that user’s actual physical location (unless the IP address was otherwise

disguised by the user). A third such chat room, “Network Admin Chat Room 3,”16 that existed on

both networks, allowed the network administrators to monitor and respond to help requests made

by regular network users.

       21.     SA Conrad reviewed information within the Network 2 Admin Chat Room 1 logs

seized from User 3’s devices in order to search for information that could be used to identify the

real-world identity of User 2. As discussed above, these logs contained private chat

conversations between the Network 2 administrators and were only accessible by Network 2




14
  The real user name of the Network Admin Chat Room 1 is known to law enforcement but is
being disguised in order to protect the ongoing investigation.


15
  The real user name of the Network Admin Chat Room 2 is known to law enforcement but is
being disguised in order to protect the ongoing investigation.
16
  The real name of the Network Admin Chat Room 3 is known to law enforcement but is being
disguised in order to protect the ongoing investigation.
administrators. These logs showed that another particular user, “User 4,”17 was considered the

so-called owner of Network 2. This meant that this member had decision-making authority and

founding member status in the Network 2 community. The investigation revealed that User 4

was responsible for paying to make sure that Network 2 continued to function. SA Conrad also

learned that Network 2 was hosted on a server that was leased by a company owned by another

particular user, “User 5,”18 called “NXT Gaming Solutions.” Through the course of the

investigation and the review of the seized administrator chat logs, SA Conrad also learned that

several of the administrators would pay User 4 via PayPal to maintain the functionality of and

access to Network 2. On or about September 5, 2018, at approximately 15:21 hours ET, User 4

told the members of the Network 2 Admin Chat Room that they had a new contributor, User 2.

He then said the following about User 2: “I would like to introduce you to NXT Gaming

Solutions new financial investor. aka [User 2] >.<”19 The logs also showed that User 2 was made

a network administrator for Network 2 that same day and that he began performing

administrative functions, such as removing problem users from the chat rooms, at that time.

       22.     During an interview of User 5, conducted around the time a search warrant was

executed at his residence, User 5 was asked about User 4 and about how financial contributions

to Network 2 were made. User 5 explained the process and provided to the agents the email

address associated with the PayPal account User 4 utilized to maintain Network 2, namely:

“bigstevedw@hotmail.co.uk.” User 5 also explained that members of the network would


17
  The real user name of User 4 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.
18
  The real user name of User 5 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.
19
  All spelling and grammar errors in direct quotations are presented as found in the original
communications.
occasionally pay him, his company, or User 4 for the expenses incurred for running the network

and/or leasing the server on which Network 2 was hosted. On or about September 23, 2019, SA

Conrad served a summons on PayPal for information about transactions related to the email

address User 5 provided. PayPal responded with transaction logs pertaining to the account that

was associated with the email address User 5 said belonged to User 4.

       23.     SA Conrad learned from these PayPal logs that, on or about September 8, 2018,

there was a payment from one “Joseph Lerner” in the amount of $13.52 to the PayPal account

associated with User 4 and the “bigsetevedw@hotmail.co.uk” email address. The PayPal records

showed that the paying account also had an email address associated with it, namely:

“ald7@protonmail.com”. Notably, the three letters in this Protonmail email address, “ald,”

correspond to what would be the initials of User 2’s three-word user name (which is being

disguised in this affidavit) on Network 1 and Network 2. This indicated to SA Conrad that User 2

was associated with this Protonmail email account. SA Conrad’s investigation into the Network

Admin Chat Room 2 logs subsequently revealed that “ald7@protonmail.com” was the same

email address that User 2 had used to register his account on Network 1 and Network 2, further

suggesting that User 2 was the “Joseph Lerner” who paid User 4 for maintenance of Network 2.

(As will be discussed in further detail below, the investigation later revealed that “Lerner” is the

maiden name of the mother of Joseph COHEN.)

       24.     On or about October 1, 2019, SA Conrad served a summons on PayPal seeking

any information related to this Protonmail email address. PayPal responded with the following

information:
              Name: Joseph Lerner
              CCName: ALD7
              Email Address: ald7@protonmail.com
              Time Created: Wed, 05 Sep 2018 17:14:16
              IP address: 196.52.84.8

SA Conrad ran the 196.52.84.8 IP address through the publicly accessible American Registry for

Internet Numbers (“ARIN”) and the IP address comes back to the company Logicweb, which

leases IPs to other companies, including virtual private network services. SA Conrad reviewed

the logs associated with Network 2 Admin Chat Room 2 for any information indicating whether

IP address 196.52.84.8 had been used on the network. SA Conrad found that User 2 utilized that

same IP address on the same day as the PayPal registration—September 5, 2018—and was using

it while that user was connected to Chat Room 1 and Chat Room 2 on Network 2, further

suggesting a connection between User 2 and the PayPal account that paid User 4 for the

maintenance of Network 2.

       25.    As a result of the search warrants executed on August 28, 2019, several electronic

devices were also seized from User 5. During a forensic review of these devices, SA Conrad

found several text messages on User 5’s cell phone between User 5 and a contact named “Joseph

Cohen,” with phone number “818-405-2844,” that seemed to discuss Network 2. This indicated

to SA Conrad that this Joseph Cohen may also have been involved in the child exploitation

conduct happening on Network 2. One such text message User 5 sent to “Joseph Cohen,” on or

about December 22, 2018, at approximately 0943 hours (UTC -5), stated, “We are fucked now.

My landlord spilt water on my laptop so now I have no computer at all and she doesnt have the

money to replace it.” Logs recovered from that laptop’s hard drive showed that User 5 had also

posted a message into the Network 2 Admin Chat Room 1 on that same day about this incident.

The message, which was posted on or about December 22, 2018, at approximately 1223 hours
ET, stated, “We have a emergency. A lot. i have no laptop or computer anymore. landlord

accidently spilt water on it so now it wont power on and she doesnt have the money to replace

it.” The forensic review of the seized cell phone also showed that User 5 sent Joseph Cohen

another text message about Network 2 on or about January 4, 2019, at approximately 1646 hours

(UTC -5), which stated, “Also ive came up with a idea to better secure the [Network 2 Protocol

A network] and keep it online.”

       26.    SA Conrad determined through his investigation that, during the December 22,

2018, and January 4, 2019, activity referenced above, T-Mobile was the cellular provider for the

818-405-2844 phone number. On or about March 19, 2020, SA Conrad sent a summons to T-

Mobile for subscriber information pertaining to that number during the relevant time period. On

or about April 8, 2020, T-Mobile responded, with the following subscriber information:

              Name: Jacqueline A. Cohen
              Subscriber Address: 10668 Angel Dreams Ave. Las Vegas, NV 89144
              (SUBJECT PREMISES)
              Account Number: 960046279
              Activation Date: 7/6/2018
              Termination Date: 5/4/2019
              MSISDN Disconnect Reason: Port Out

       27.    After learning that the subscriber had terminated service with T-Mobile on or

about May 4, 2019, SA Conrad subsequently learned that the 818-405-2844 phone number was

currently being serviced by Verizon Wireless. On or about March 19, 2020, SA Conrad sent a

summons to Verizon Wireless for the current subscriber information pertaining to that phone

number. On or about March 25, 2020, Verizon Wireless responded with the following subscriber

information (which matched the name and address contained in the T-Mobile response):
               Name: Jacqueline A. Cohen
               Subscriber Address: 10668 Angel Dreams Ave. Las Vegas, NV 89144
               Account Number: 673545310-1
               Mobile Telephone Number (MTN) Effective Date: 5/4/2019
               IMEI: 351751103260850

       28.     On or about April 9, 2020, SA Conrad conducted a check within CLEAR, a law

enforcement database that compiles public records, for address 10668 Angel Dreams Ave in Las

Vegas, Nevada. CLEAR listed only two individuals that recently lived at that address: Jacqueline

Cohen (DOB: XX/XX/1968) and Joseph Cohen (DOB XX/XX/1978). With regards to Joseph

Cohen, CLEAR provided the following information:

               Name: Joseph Cohen
               Date of Birth: XX/XX/1978
               SSN: XXX-XX-4855
               Address: 10668 Angel Dreams Ave Las Vegas, Nevada 89144

       29.     After determining that COHEN’s address was in Las Vegas, Nevada, SA Conrad

recalled that he had previously issued a summons to PayPal for transactions related to User 5’s

account. PayPal had responded with transaction logs pertaining to that account. SA Conrad

learned from these logs that, on or about September 7, 2018, there was a payment to User 5’s

account from one “donate.nxtgamingsolutions.org” in the amount of $250. SA Conrad

subsequently issued a summons to PayPal for transactions related to the

“donate.nxtgamingsolutions.org” email address. PayPal responded with the transaction logs

pertaining to that account. The logs showed that there was only the one transaction associated

with this email address: a $250 payment made to User 5’s account with a prepaid Visa gift card

issued by Bancorp Bank on or about September 7, 2018. (This was approximately two days after

User 4 introduced User 2 to the Network 2 administrators as a new “financial investor,” as

detailed above.) SA Conrad contacted Bancorp who directed SA Conrad to Incomm Inc., a
payment technology company, in order to learn about the card’s activation history. In response to

his request, Incomm provided SA Conrad with the following information:

              Card Number: Ending in 0203
              Card Type: Vanilla Visa Int’l
              Merchant Purchased: CVS Pharmacy
              Merchant Address: 10400 West Charleston Boulevard Las Vegas, NV 89135
              Card Activation Credit: $250
              Date/Time Card Activated: 9/7/2018 @ 2:16 PM XXX
              Date/Time First Used: 9/7/2018 @ 3:51 PM (PayPal – nxtgamingsolutions)

 SA Conrad learned through subsequent investigation that the CVS where this gift card was

 purchased is approximately 2.7 miles from COHEN’s address.


       30.    On or about March 26, 2020, SA Conrad conducted a check with the United

States Department of State for any passport applications for a “Joseph Cohen” with a birth date

matching the one contained in the CLEAR report. This check yielded the following information:

              Name: Joseph Chaim Cohen
              Address: 10668 Angel Dreams Avenue, Las Vegas, NV 89144
              Date of Birth: XX/XX/1978
              SSN: XXX-XX-4855
              Place of Birth: Las Vegas, NV
              Phone Number: 818-405-2844
              Email: jcohentech@gmail.com
              Mother’s Maiden Name: Lerner
